Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,312,914. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward virtually identical process of gasifying a waste carbonaceous material /coal mixture.  Both processes limit the amount of waste carbonaceous material in the feed with overlapping ranges.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/656044 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward virtually identical process of gasifying a waste carbonaceous material/coal mixture.  Both processes limit the amount of waste carbonaceous material in the feed with overlapping ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,370,983. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward virtually identical process of gasifying a waste carbonaceous material /coal mixture.  Both processes limit the amount of waste carbonaceous material in the feed with overlapping ranges.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “said liquid slurry comprises coal as the solid fossil fuel and said post-consumer recycled material, recycled plastic or a combination thereof”.  It is not clear what this claim is reciting.  Is the post-consumer recycled material a recycled plastic?  Also, “or a combination thereof” refers to what? There does not seem to be a combination possible in this claim.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stellaccio (US 5,087,271) in view of Richter (US 4,676,805) and Fujimura (JP H10310783A with references made to the machine translation).
Regarding claims 1-9, 19 and 20, Stellaccio discloses a process for producing a syngas composition comprising: 
a. charging an oxidant (oxygen via conduit 50) and a feedstock composition (liquid hydrocarbonaceous fuel, via pump 13) comprising post- consumer recycled materials and a solid fossil fuel to an entrained flow gasifier comprising a gasification reaction zone (see col. 4 lines 31-57 which discloses a number of possible carbonaceous feeds to the gasifier, including coal and tires); 
b. gasifying the feedstock composition together with the oxidant in said gasification reaction zone to produce said syngas composition (col. 2 lines 15-26); wherein said gasification reaction zone is operated at a temperature of at least 1000C (col. 2 lines 15-26); 
wherein said feedstock composition comprises a liquid slurry that is stable at ambient conditions (see col. 4 lines 8-20 which discloses that the solid carbonaceous feed can be slurried with water).  
Stellaccio teaches the generation of a synthesis gas but stops short of describing downstream uses of this synthesis gas.  More specifically, Stellaccio does not teach producing said organic compound from said syngas composition.
Richter also disclose a gasification system (see abstract).
Richter teaches that a produced synthesis gas is useful to generation chemicals such as methanol and acetic acid (col. 1 lines 12-21).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce acetic acid from the synthesis gas of Stellaccio, as suggested by Richter, in order to generate acetic acid.
Stellaccio teaches the inclusion of post consumer recycled materials (tires) and a solid fossil fuel (coal) in the feed stream but is silent regarding the amount of each of these solid materials. More specifically, Stellaccio does not teach 0.25 wt% to 15 wt% post consumer tires based on the weight of the solids in the feedstock composition.
Fujimjura also discloses a gasification process (see abstract).
Fujimura, like Stellaccio, teaches the inclusion of tires and coal into a gasifier feedstock (see paragraph 13). Fujimura goes on to disclose the well known practice of modifying the ratio of low calorific waste (tires) to auxiliary raw material (coal) to achieve a desire output composition of the synthesis gas (paragraph 16). As the syngas composition is a variable that can be modified by adjusting the ratio of tires in the feedstream, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of tires to coal in the feed stream of Paull (as suggested by Fujimura) to obtain the desired syngas composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)). Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 10, Stellaccio discloses a wide variety of waste products can be used to generate synthesis gas, including vehicle tires (col. 4 lines 31-57). Stellaccio, however, does not explicitly disclose the percentage of tires that come from busses and trucks. More specifically, Stellaccio does not explicitly disclose said post-consumer tires comprise at least 70 wt. % truck and/or bus tires, based on the weight of the tires used in the feedstock composition. However, seeing that Stellaccio does not distinguish between the types of vehicles that the tires come from, arriving at the claimed range would have been an obvious modification to one of ordinary skill in the art at the time of the invention. Given a supply of 100% bus tires, it would have been beneficial to one of ordinary skill in the art at the time of the invention to use all bus tires in order to produce synthesis gas and methanol, for example.
Regarding claims 11 and 12, Stellaccio further discloses post-consumer tires do not receive a thermal treatment (torrefaction) prior to their introduction into the gasification zone or their introduction to one or more components of a feedstock composition (see Figure which illustrates the liquid hydrocarbonaceous feed is fed directly to the gasifier without a torrefaction step).
Regarding claims 15 and 16, while Stellaccio does not explicitly list the average content of elements other than carbon, hydrogen, oxygen, nitrogen and sulfur, Stellaccio does teach the same material as the instant invention (recycled vehicle tires). As such, a similar composition is expected (see MPEP §2112(IV)(V)).
Regarding claims 17 and 18, Stellaccio further discloses that the tires may be ground to a particular particle size but stops short of explicitly stating that they are ground prior to being combined with the fossil fuel.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to grind tires down to a small particle size prior to mixing with a fossil fuel in order to avoid trying to mix full size tires with a fossil fuel.  Such a modification would allow for better mixing and easier transport of the tires. 

Claims 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stellaccio (US 5,087,271) in view of Richter (US 4,676,805) and Fujimura (JP H10310783A with references made to the machine translation) as applied above, and further in view of Okada (JP H05208183A with references made to the machine translation).
Regarding claims 13 and 18, Stellaccio discloses shredding the tires (col. 4 lines 45-46), but does not explicitly disclose that the tires are shredded prior to mixing with the fossil fuel.
Okada also discloses a gasification process that combines plastics with a fossil fuel/coal (see abstract).
Okada, Stellaccio, teaches shredding plastic/tires prior to feeding said plastic to a gasifier and goes on to teach that shredding the plastic separately from the coal is advantageous as plastic (as well as tires) and coal have different grinding efficiencies and specific gravity and are more effectively ground separately prior to mixing (page 4, first full paragraph).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the grinding step of the plastic prior to mixing with the coal in order to avoid problems encountered when coal and plastic are ground together.
Regarding claim 14, while Stellaccio does not explicitly list the average content of elements other than carbon, hydrogen, oxygen, nitrogen and sulfur, Stellaccio does teach the same material as the instant invention (recycled vehicle tires). As such, a similar composition is expected (see MPEP §2112(IV)(V)).

Relevant Prior Art
US 2011/0248218 – Discloses an entrained gasifier that gasifiers a mixture of coal and waste plastics (paragraphs 39 and 42).
US 2006/0265954 – Discloses an entrained gasifier that processes a number of carbonaceous sources, such as coal and plastic in an entrained flow gasifier (paragraphs 17 and 21).

Response to Arguments
Applicant’s arguments filed 11/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725